NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16, 2022 was filed along with the above-referenced Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-6 and 8-14 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the metal bond abrasive article comprises a plurality of layers, each bonded directly to an adjacent layer and wherein some of the abrasive particles are positioned such that a first particle portion is in a first layer and a second particle portion is in a second layer, adjacent the first layer”.
United States Patent No. 8,882,868 B2 to Walia et al. (hereinafter “Walia”) teaches a metal bond abrasive article (See Abstract of Walia) comprising a metallic binder material having abrasive particles retained therein (col. 3, ll. 19-21; col. 4, 1. 60 - col. 5, 1. 1 of Walia), wherein the abrasive particles comprise a first coating thereon (col. 5, ll. 1-6 of Walia): wherein the metallic binder material comprises a porous metal-containing matrix (col. 3, ll. 54-56; col. 5, ll. 22-29 of Walia) with a void fraction of about 20 volume percent or less (col. 5, ll. 22-29 of Walia), wherein the first coating comprises: a metal (col. 5, ll. 1-6 of Walia) or combinations thereof (col. 5, ll. 1-6 of Walia).
United States Patent No. 6,416,560 B1 to Palmgren (hereinafter “Palmgren’) teaches a fused metal matrix abrasive body and method of preparing a fused metal matrix abrasive body is provided (See Abstract of Palmgren). Palmgren teaches the fused metal matrix abrasive bodies comprise a plurality of metal coated abrasive particles distributed throughout a metal matrix (col. 5, ll. 12-15 of Palmgren). Palmgren teaches the metal coated abrasive particles each comprise an abrasive particle having an outer adhesion-promoting metal coating comprising a metal or metal alloy (col. 5, ll. 15-17, 65-67 of Palmgren). For diamond abrasive particles, Palmgren teaches the metal adhesion-promoting coating typically comprises a metal capable of forming a carbide with the diamond (col. 6, ll. 2-6 of Palmgren). Palmgren teaches suitable carbide forming metals include, for example, molybdenum, titanium and chromium (col. 6, ll. 12-13 of Palmgren). Palmgren teaches the metal coatings typically have a thickness ranging from about 0.5-5 um and may be applied to the abrasive particles using any suitable technique, for example, hot salt application or metal vapor deposition (col. 6, ll. 13-17 of Palmgren). In at least one embodiment, Palmgren teaches a fused abrasive body of the present invention the abrasive particles are non-randomly distributed throughout the metal matrix (col. 11, ll. 10-12 of Palmgren). For example, Palmgren teaches the abrasive particles may be concentrated one or more substantially planar layers within the metal matrix (col. 11, ll. 10-12 of Palmgren).  For example, Palmgren teaches the abrasive particles may be concentrated one or more substantially planar layers within the metal matrix (col. 11, ll. 12-14 of Palmgren).  In FIG. 4, Palmgren teaches the illustration is an exploded cross sectional view of an abrasive body showing the stack up of the layers which can be used in the fabrication of abrasive body having substantially parallel planar layers of abrasive particles (col. 11, ll. 23-27 of Palmgren). For purposes of illustration, Palmgren teaches the abrasive body is made up of only three layers (col. 1l, ll. 27-29 of Palmgren).  However, Palmgren teaches the abrasive body may be made up of a different number of layers and is typically made up of from 1 to 10,000 layers (col. 11, ll. 29-31 of Palmgren).  Palmgren teaches a multilayer abrasive body may be desired when the abrasive body is to be used in severe abrading applications or when the edge of the abrasive body is to be used as the abrading surface (col. 11, ll. 33-36 of Palmgren).  Palmgren teaches each layer includes a bond material layer, respectively, a porous material layer, respectively, and an abrasive particle layer, respectively, comprising metal coated abrasive particles (col. 11, ll. 39-43 of Palmgren).
United States Pre-Grant Patent Application Publication No. 2002/0069592 A1 to Sherman (hereinafter “Sherman”) teaches an abrasive composite particle (See Abstract of Sherman). Sherman teaches the abrasive composite particle comprises a cubic abrasive core particle encapsulated within a deposit of hexagonal metallurgical bond forming material comprising rhenium, ruthenium, osmium or mixtures thereof (pars. [0009-10] of Sherman). Sherman teaches further multiple layers of the same or different metallurgical bond forming materials can be employed with very satisfactory results (par. [0040] of Sherman). Sherman teaches suitable alloying elements include, for example, nickel, iron, palladium, chromium, tungsten, molybdenum, cobalt, boron, gallium, silver, copper, gold, mixtures thereof, or the like (par. [0040] of Sherman). Given Sherman’s teachings, nickel, chromium, molybdenum alloy and chromium alloy are alternative materials which could be reasonably selected to form a nickel- chromium-molybdenum alloy (par. [0040] of Sherman).
United States Patent No. 3,663,191 A to Kroder (hereinafter “Kroder’) teaches a grinding and cutting tool comprised of diamond particles bonded to a support base member by the process of vapor deposition to form a metal lattice matrix chemically bonded to a surface of the diamond particles and metallurgically bonded to the support base member (See Abstract of Kroder). Kroder teaches a very limited number of the possible different shapes which may be employed, for example, in dental burs or grinding wheels alone and the shapes in which the support base of industrial types of tools may be formed has not even been attempted to be shown in the drawings because of the wide possibilities of such shapes. (col. 5, ll. 34-40; FIGS. 1-3 of Kroder).
United States Patent No. 8,840,693 B2 to Chakraborty (hereinafter “Chakraborty”) teaches coated particles comprise a core particle comprising a superhard material and having an average diameter of between 1 um and 500 μm (See Abstract of Chakraborty). In at least one embodiment, Chakraborty teaches the coated core particle (col. 3, 1.57 - col. 4, 1. 3; FIGS. 1 and 2 of Chakraborty) is shown after the plurality of nanoparticles has been coated with a second coating material (col. 4, ll. 14-60; col. 5, ll. 6-22; col. 6, ll. 15-18; FIGS. 3 and 4 of Chakraborty). Chakraborty teaches the plurality of nanoparticles may increase the ability to lubricate, increase the electrical insulation, and increase the thermal insulation of the resulting coated core particle as compared to a core particle without any nanoparticles coated thereon (col. 5, 1. 65 - col. 6, 1. 14 of Chakraborty).
However, there is no obvious reason to modify the teachings of Walia using any one or more of the Palmgren, Sherman, Kroder and Chakraborty and teach “wherein the metal bond abrasive article comprises a plurality of layers, each bonded directly to an adjacent layer and wherein some of the abrasive particles are positioned such that a first particle portion is in a first layer and a second particle portion is in a second layer, adjacent the first layer” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731